DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-20 of U.S. Patent No. 10,655,296 and 10,501,908. Although the claims at issue are not identical, they are not patentably distinct from each other because the same apparatus and method of liner installation is being claimed, except for some minor modification (e.g. sled).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 19-20, the phrase "can be aligned" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It should be changed to – the liner is aligned with the length of the trench –. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-10, 12, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Payne (US 6,562,177).
With regards to claim 1, Payne discloses a liner installation sled (11) adapted for being positioned above a trench (78) having a length (figure 1), the liner installation sled comprising: a frame (12); at least two support members (36) mounted on the frame, the at least two support members adapted to movably support the frame on a surface over the trench (figure 1); a liner roller (fig. 3; 43) rotatably mounted on the frame, the liner roller adapted to hold a roll of a liner (43) above the surface on a first side of the trench when the liner installation sled is in an installation position relative to the trench, wherein a longitudinal axis of the roll of the liner can be aligned with the length of the trench ; a weight suspension system (66) mounted on the frame and adapted to movably suspend an elongated weight that can be lowered into the trench and raised out of the trench (figure 4-6); and a liner end clamp (62) mounted on the frame to hold an edge of the liner above the trench, wherein the liner end clamp is mounted so that it is alignable with the length of the trench; wherein the elongated weight is usable with the weight suspension system to force a portion of the liner into the trench (figure 1-6).

As to claim 3, Payne discloses wherein the positioning roller (54) is rotatably mounted on the frame such that it can rotate due to the liner moving over the positioning roller (figure 1-6).
As to claim 4-5, Payne discloses wherein the elongated weight (67) is rotatably suspended from the weight suspension system (66) such that the elongated weight can rotate when the elongated weight is lowered due to the liner moving around the elongated weight (figures 1-6; e.g. roller 67 are rotatable).
As to claim 8, Payne discloses wherein the liner end clamp (62) comprises a shaft (figure 2).
As to claim 9, Payne discloses wherein the liner end clamp (62) is mounted so that it is positioned above the surface on a second side of the trench when the liner installation sled is positioned in the installation position relative to the trench (figure 1-6).
As to claim 10, Payne discloses wherein the at least two support members (36) are adjustably mounted on the frame such that the frame can be supported on the surface when the surface is sloped, wherein the frame is alignable by adjustment of at least one of the at least two support members such that a centerline of the frame is above the trench when the liner installation sled is positioned in the installation position relative to the trench (figures 1-6; col. 3, lines 18-24).
As to claim 12, Payne discloses a method of using the liner installation sled of claim 1, wherein the trench (78) has two sides and a bottom (figure 7), the method comprising: positioning the liner installation sled (11) in the installation position relative to the trench such that the longitudinal axis of the liner roller is aligned with the length of the trench above the surface on the first side of the trench (figure 1 and 6); holding the edge of the liner with the liner end clamp (62) such that the edge is also aligned with the length of the trench, above the 
As to claim 18, Payne discloses further comprising: a second liner roller rotatably mounted on the frame (figure 2), the second liner roller adapted to hold a second roll of a second liner above the surface on the first side of the trench, wherein a longitudinal axis of the second roll is aligned with the longitudinal axis of the liner roller (figure 1); wherein the liner end clamp (62) is also adapted to hold a second edge of the second liner above the trench (figure 6); and wherein the elongated weight (66) is also usable to force a portion of the second liner into the trench (figure 1-6).
As to claim 19, Payne discloses a liner installation sled (11) adapted for being positioned in an installation position relative to a trench having a length (figure 1), the liner installation sled comprising: a frame (12); at least two support members (36) mounted on the frame, the at least two support members adapted to movably support the frame on a surface over the trench; a first liner roller (figure 2) rotatably mounted on the frame, the first liner roller having a first longitudinal axis that can be aligned with the length of the trench and being adapted to hold a first roll of a first liner above the surface on a first side of the trench when the liner installation sled is in the installation position relative to the trench; a second liner roller rotatably mounted on the frame and being adapted to hold a second roll of a second liner above the surface on the first side of the trench when the liner installation sled is in the installation position relative to the trench (figure 1-2); a weight suspension system (66) mounted on the frame and adapted to movably suspend an elongated weight that can be lowered into the trench and raised out of the trench; and an liner end clamp (62) mounted on the frame to hold a first edge of the first liner and a second edge of the second liner above the trench, wherein the first edge and the second edge are both alignable with the length of the trench; wherein the elongated weight is usable 
As to claim 20, Payne discloses a liner installation sled (11) adapted for being positioned in an installation position relative to a trench having a length (figure 1), the liner installation sled comprising: a frame (12); at least two support members (36) mounted on the frame, the at least two support members adapted to movably support the frame on a surface over the trench; a first liner roller rotatably mounted on the frame, the first liner roller having a first longitudinal axis that can be aligned with the length of the trench and being adapted to hold a first roll of a first liner (43) above the surface on a first side of the trench when the liner installation sled is positioned in the installation position relative to the trench (figure 1); a second liner roller rotatably mounted on the frame and being adapted to hold a second roll of a second liner (43) above the surface on the first side of the trench when the liner installation sled is in the installation position relative to the trench (figure 3); a weight suspension system (66) mounted on the frame and adapted to movably and rotatably suspend a rotatable elongated weight that can be lowered into the trench and raised out of the trench (rollers 67 can rotate); a positioning roller (54) rotatably mounted on the frame such that the first liner and the second liner will roll over the positioning roller when the rotatable elongated weight is lowered into the trench; and a liner end clamp (62) mounted on the frame to hold a first edge of the first liner and a second edge of the second liner above the trench, wherein the first edge and the second edge are both alignable with the length of the trench and wherein the liner clamp is mounted so that it is positioned above the surface on a second side of the trench when the liner installation sled is in the installation position relative to the trench; wherein the rotatable elongated weight is usable with the weight suspension system to force a portion of the first liner and a portion of the second liner into the trench, wherein the rotatable elongated weight will rotate when it forces the portion of the first liner and the portion of the second liner into the trench (figures 1-6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Payne (US 6,562,177).
As to claims 11, Payne discloses the invention substantially as claimed. However, Payne is silent about wherein the at least two support members comprise skids to allow movement of the liner installation sled on the surface over the trench. Examiner takes Official Notice that it would have been within the general skill of a worker in the art to substitute the carriage means (e.g. tracks) for known elements such as wheels, sled, etc., since such modification would have involved a mere substitute of an element for a known conventional element used to move vehicles in different terrains. 
Claims 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Payne (US 6,562,177) in view of Ressi di Cervia (US 4,728,226).
As to claim 13-16, Payne discloses the invention substantially as claimed. However, Payne does not explicitly teach further comprising: filling at least part of the interior portion of the liner with a cementitious material that surrounds a reinforcement mat within the interior portion of the liner; wherein a weight of the cementitious material forces the liner into contact with the two 
	As to claim 17, Examiner takes Official Notice that it is old and well known in the art to apply vibration to cementitious material before it hardens to eliminate air pockets and increase density and strength. 
Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/Primary Examiner, Art Unit 3678